Filed 7/26/22 P. ex rel. State Dept. of State Hospitals v. S.F. CA2/6
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE ex rel. STATE                                     2d Crim. No. B317820
DEPARTMENT OF STATE                                        (Super. Ct. No. 21MH-0003)
HOSPITALS,                                                 (San Luis Obispo County)

     Plaintiff and Respondent,

v.

S.F.,

     Defendant and Appellant.


       S.F. appeals from the trial court’s order compelling his
involuntary medication with antipsychotic drugs. S.F. contends
the medication order should be vacated because there was
insufficient evidence that he lacks the capacity to make informed
decisions about his medical treatment. We affirm.
           FACTUAL AND PROCEDURAL HISTORY
      S.F. was committed to Atascadero State Hospital in June
2020 as an offender with a mental health disorder (OMHD).1
(See Pen. Code, § 2962 et seq.) In January 2021, the Department
of State Hospitals petitioned the trial court to order S.F. to
undergo involuntary treatment with antipsychotic medications
pursuant to In re Qawi (2004) 32 Cal.4th 1 (Qawi) and Welfare
and Institutions Code section 5300 et seq. The court granted the
petition, and ordered that S.F. be involuntarily medicated for up
to one year.
       In January 2022, the Department petitioned the trial court
to renew the order compelling S.F.’s involuntary medication. The
petition alleged that S.F. has been diagnosed with schizoaffective
disorder, bipolar type, and suffers from auditory hallucinations,
persecutory delusions, and disorganized behavior and thought
processes, among other allegations. He does not believe he needs
treatment because he does not have a mental disorder and does
not benefit from antipsychotic medication.
       Dr. David Fennell testified as an expert at the hearing on
the Department’s renewal petition. He said that S.F. was
diagnosed with schizoaffective disorder in his late teens or early
20’s. The disorder primarily manifests itself as auditory
hallucinations, which S.F. describes as a “natural ability to hear
voices” or telepathy.
       S.F. exhibits irritation, agitation, and paranoia, including
the belief that others wish to do him harm. He has a history of
noncompliance with his medication regimen and a history of
becoming angry and irritable to the point of getting into physical

      1 OMHDs   were previously termed “mentally disordered
offenders” or “MDOs.” (Pen. Code, former § 2962, subd. (d)(3).)


                                 2
and verbal confrontations. His mental disorders are currently
being treated with three medications.
      Dr. Fennell said that S.F. does not believe that he has a
mental disorder and believes that he is being wrongly medicated.
When S.F. does not take his medications he experiences more
severe hallucinations and paranoia and has less ability to keep
his temper. When he complies with his medication regimen he
hears voices less often; is less guarded, paranoid, and distracted;
and does not lose his temper as easily.
      On cross-examination, Dr. Fennell testified that S.F.’s
concerns about the side effects of his medications are legitimate.
But S.F. lacks the ability to understand how to minimize these
side effects because he does not believe that he has a mental
disorder. This also prevents him from rationally weighing the
benefits of the medications he is prescribed.
      Dr. Fennell concluded that S.F. requires treatment with
antipsychotic medications, is incompetent to refuse them, and
should continue to be administered the medications
involuntarily. The trial court agreed, and granted the
Department’s petition to involuntarily medicate him for up to one
year.
                            DISCUSSION
      S.F. contends the involuntary medication order should be
vacated because there was insufficient evidence that he is
incapable of making decisions about his medical treatment. We
disagree.
      A court may order an OMHD to be involuntarily treated
with antipsychotic medication if it determines that the offender is
“incompetent to refuse medical treatment.” (Qawi, supra, 32
Cal.4th at p. 27.) Determining whether an OMHD is incompetent




                                 3
to refuse treatment requires consideration of three factors: (1)
whether the offender is aware of and acknowledges their mental
disorder; (2) whether the offender is “able to understand the
benefits and the risks of, as well as the alternatives to, the
proposed intervention”; and (3) whether the offender is “able to
understand and . . . evaluate the information required to be given
patients whose informed consent is sought . . . and otherwise
participate in the treatment decision by means of rational
thought processes.” (Riese v. St. Mary’s Hospital & Medical
Center (1987) 209 Cal.App.3d 1303, 1322-1323 (Riese).) We
review a determination that an offender is incompetent to refuse
medical treatment for substantial evidence. (People v. Fisher
(2009) 172 Cal.App.4th 1006, 1016.)
       Substantial evidence supports the determination that S.F.
is incompetent to refuse medical treatment. Dr. Fennell testified
that S.F. suffers from schizoaffective disorder, with symptoms
including auditory hallucinations, paranoia, irritation and
agitation, and the belief that others wish to harm him. He also
said that S.F. refuses to acknowledge his mental disorder, and
instead believes that he is telepathic and does not need
medication. S.F. did not counter Dr. Fennell’s testimony at the
Qawi hearing, but argued his awareness that he has the “gift” of
being able to hear voices means that he has the capacity to refuse
treatment. The first Riese factor weighs in favor of the trial
court’s medication order.
       So do the second and third. Because he refuses to accept
that he suffers from a mental disorder, S.F. does not understand
the risks and benefits of his medications. He believes his
medications “ha[ve] literally nothing to do with” any
improvements in his condition, “denies strongly that there are




                                4
any benefits associated” with them, and instead believes they
only cause him harm. S.F.’s refusal to acknowledge his disorder
also hinders his ability to discuss alternatives to his medication
regimen, including adjusting his current dosages to help mitigate
some of the side effects. It thus prevents him from being able to
rationally evaluate and participate in his treatment decisions.
The second and third Riese factors weigh in favor of the trial
court’s medication order.
       This case is unlike Conservatorship of Waltz (1986) 180
Cal.App.3d 722, on which S.F. relies. The conservatee in Waltz
feared undergoing electroshock treatment during his psychotic
episodes. (Id. at p. 732.) But he also feared undergoing the
treatment during his nonpsychotic episodes. (Ibid.) He
additionally acknowledged he had a mental disorder, understood
that he was undergoing treatment, understood that his doctors
believed the treatment was helping him, understood the potential
risks of that treatment, and understood that he could refuse it.
(Ibid.) These understandings undercut the trial court’s
determination that the conservatee could not give informed
consent. (Id. at p. 734.)
       In contrast to the Waltz conservatee, here, the evidence
does not show that S.F. has nonpsychotic episodes during which
he understands that he has a mental disorder and the treatments
he is undergoing. To the contrary, S.F. consistently refuses to
acknowledge his mental disorder. He does not understand the
risks and benefits of his medications, and cannot participate in
his treatment decisions. Substantial evidence thus supports the
trial court’s determination that he lacks the capacity to refuse
medical treatments.




                                5
                           DISPOSITION
      The trial court’s order compelling S.F.’s involuntary
treatment with antipsychotic medication, entered January 21,
2022, is affirmed.
              NOT TO BE PUBLISHED.




                                   GILBERT, P. J.


We concur:



             YEGAN, J.



             PERREN, J.




                               6
                    Michael L. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________


      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Cheryl L. Feiner, Assistant
Attorney General, Gregory D. Brown and Jordan R. Beres,
Deputy Attorneys General, for Plaintiff and Respondent.